      Case 2:18-cv-04003-SMB Document 55-2 Filed 01/28/19 Page
                                                            Filed: 1 of 2 12:27 PM
                                                                   1/25/2019
                                                                                           JuliLuke
                                                                                           Denton County, County Clerk
                                                                                           By: Meagan Bronder, Deputy



                                             CR-2018—07544-E

STATE OF TEXAS                                             §                         IN   THE COUNTY
                                                           §
VS.                                                        §                   CRIMINAL COURT NO.           5
                                                           §
JASON VANDYKE                                              §              DENTON COUNTY, TEXAS
      STATE’S MOTION REQUESTING FORFEITURE BY WRONGDOING

TO THE HONORABLE JUDGE OF SAID COURT:

        COMES NOW, the             State   of Texas by and through her Assistant District Attorney,
Robert Frey, and ﬁles this Motion Requesting Forfeiture by Wrongdoing, pursuant to
Article 38.49 of the Texas Code of Criminal Procedure, and in support thereof would
respectfully      show   the Court the following:


                                                           I.

        The                               ﬁnd the Defendant has forfeited his rights to
                  State requests that the Court
confrontation under both the Sixth Amendment to the United States Constitution and
Article 1, Section 10 of the Texas Constitution, by wrongfully procuring the
unavailability of a potential State’s witness in this case, Isaac Marquardt. The State
further requests that the Court ﬁnd the Defendant has forfeited his right to object t0 the
admissibility of evidence or statements made by Isaac Marquardt based 0n Mr.
Marquardt’s unavailability as a witness              at trial in this cause.


                                                          II.

                                           Texas Code of Criminal Procedure states that
        Article 38.49, Subsection (a), 0f the
“[a] party to a criminal case Who wrongfully procures the unavailability of a witness 0r
prospective witness: may not beneﬁt from the wrongdoing by depriving the trier of fact
of relevant evidence and testimony; and forfeits the party's right to object t0 the
admissibility of evidence or statements based on the unavailability of the witness as
provided by this article through forfeiture by wrongdoing.” Whether forfeiture by
wrongdoing occurred is determined by a preponderance 0f the evidence. Tex. Code Crim.
Proc. Art. 38.49(c).


                                                          III.

        The    State anticipates    showing     at a    hearing 0n this motion evidence regarding:
              0     conduct engaged in by the Defendant designed t0 prevent Mr. Marquardt
                    from   testifying;
              o     the Defendant’s intent and motivation to prevent Mr. Marquardt                     from
                    testifying;
              0     the State’s good—faith efforts to locate          and procure the attendance of Mr.
                    Marquardt as a Witness          at trial;
              o     the State’s inability to produce Mr. Marquardt as a Witness at trial despite
                    such good-faith      efforts;   and
    Case 2:18-cv-04003-SMB Document 55-2 Filed 01/28/19 Page 2 of 2



           o   that   Mr. Marquardt’s unavailability as a Witness   at trial is at least partially

               attributable to the Defendant’s action.


                                             IV.
       WHERFORE, PREMISES CONSIDERED,                    the State prays the Court grant this
motion and ﬁnd       Defendant has forfeited his right to confront Isaac Marquardt and
                 that the
                           0f evidence 0f statements made by Isaac Marquardt based
t0 object t0 the admissibility
0n Mr.  Marquardt’s unavailability as a witness in this case due t0 Defendant’s
wrongdoing.



                                                      Respectfully submitted,



                                                      “Robert Frey
                                                                          X’ﬁ”
                                                      Assistant Criminal District Attorney
                                                      Denton County, Texas
                                                      SBN 2409 1269
                                                      robert.frey@dent0ncounty.com




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy 0f the foregoing notice was served, in
compliance With the Statewide Rules Governing Electronic Filing in Criminal Cases, on




                                                      ﬁobeﬁ Frey
                                                                        %’
the Defendant’s attorney 0f record 0n this the 25th day 0f January, 2019.




                                                      Assistant Criminal District Attorney
